Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 3/9/2022.
Claims 1 and 3-21 are allowed.
Claim Rejections - 35 USC § 112

The rejection to claims 1, 3-7 and 15-21 have been withdrawn due to the amendments.
  	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
While Branda teaches bytecode verification using a shared cache data, US 20160062878 teaches symbolic resolution using a cache to reduce overhead; US 20140351802 teaches runtime dependency resolution selecting a dependency descriptor; US 20180373545 teaches a class verification with a local cache to avoid extra class loading; US 20150317167 teaches class data sharing storing metadata in an archive prior to execution for class loading; US 20170249252 teaches creating and using cached blocks of bytecode, the prior arts of record, taken alone or in combination, do not teach:
 … storing the identified relationship data as the class relationship data for the class in the shared classes cache; in response to a determination that the class relationship data for the class does exist in the shared classes cache: retrieving the class relationship data for the class from the shared classes cache; and processing the class relationship data, wherein the class relationship data comprises at least one relationship snippet that defines a relationship between a source class and a target class, and the processing comprises determining whether the source class and the target class are both loaded as recited in claim 1;
… based on the determining, obtain class relationship data from a shared classes cache, the class relationship data defining a relationship between a first class and a second class; determine the second class is not loaded for verification; record the relationship between the first class and the second class in a class relationship table of a class loader; cause the MRE to omit loading the second class; and continue execution of the application encoded in the bytecode as recited in claim 8;
… in response to a determination that the current run is not the first run of the application: retrieving the class relationship data for the class from the shared classes cache; processing the class relationship data, wherein the processing comprises determining whether a source class and a target class are both loaded prior to the execution; wherein the class relationship data defines a relationship between the source class and the target class and continue execution of the application encoded in the bytecode as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INSUN KANG/Primary Examiner, Art Unit 2193